              Case 2:19-cr-20026-JAR Document 38 Filed 06/23/20 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                Plaintiff,

                v.                                                 Case No. 19-20026-JAR

 LIONEL SIMPSON,

                Defendant.



                  ORDER DISMISSING MOTION FOR HOME CONFINEMENT

        This matter comes before the Court on Defendant Lionel Simpson’s pro se letter (Doc.

35) requesting relief “based on the coronavirus national emergency act.”1 For the reasons

explained below, the Court dismisses Defendant’s motion for lack of jurisdiction.

I.      Background

        On August 12, 2019, Defendant pled guilty to one count of distributing twenty-eight or

more grams of a cocaine-base controlled substance and one count of possession of a firearm in

furtherance of a drug trafficking crime in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(iii),

and 18 U.S.C. §§ 2, 924(c) pursuant to a Rule 11(c)(1)(C) plea agreement.2 On November 4,

2019, the Court sentenced Defendant to a 120-month term of imprisonment, a four-year term of

supervised release, and a $200 special assessment.3 Defendant is currently incarcerated at

Greenville FCI. He is twenty-two years old, and his projected release date is October 11, 2027.



        1
        Doc. 35 at 1. The Court construes Defendant as seeking relief under the Coronavirus Aid, Relief, and
Economic Security Act (“CARES Act”). Pub. L. No. 116-136 (enacted Mar. 27, 2020).
        2
            Docs. 26, 27.
        3
            Doc. 31; see also Doc. 32.




                                                       1
             Case 2:19-cr-20026-JAR Document 38 Filed 06/23/20 Page 2 of 3




       On June 9, 2020, Defendant filed this letter, requesting the Court “seek recommendation

of maximum Time In community corrections Based on the national emergency and any pertinent

individualized factors and maximum home confinement.”4 Because Defendant is proceeding pro

se,5 the Court liberally construes his filing as a motion for relief under the CARES Act.6

       Under Standing Order 19-1, the Federal Public Defender (“FPD”) was appointed to

represent indigent defendants who may qualify to seek compassionate release under section

603(b) of the First Step Act. That Order was supplemented by Administrative Order 20-8, which

established procedures to address motions brought on grounds related to the COVID-19

pandemic. Under that Order, the FPD must notify the Court within fifteen days of filing of any

pro se compassionate release motion whether it intends to enter an appearance on behalf of the

defendant, or seek additional time make such determination. In an e-mail to the undersigned

dated June 12, 2020, the FPD’s office informed the Court that it would not be entering an

appearance on Defendant’s behalf. Accordingly, Defendant’s motion proceeds pro se.

II.    Discussion

       Defendant seeks relief from the Court pursuant to the CARES Act. The CARES Act

permits inmates to seek relief from the BOP, which may place a prisoner “in home confinement

for the shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.”7 Under

the CARES Act, “if the Attorney General finds that emergency conditions will materially affect”

BOP functioning, the Director of the BOP may “lengthen the maximum amount of time for




       4
           Doc. 35 at 1 (capitalization in original).
       5
           See, e.g., Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
       6
           Pub. L. No. 116-136 (enacted March 27, 2020).
       7
           18 U.S.C. § 3624(c)(2).




                                                           2
             Case 2:19-cr-20026-JAR Document 38 Filed 06/23/20 Page 3 of 3




which [he] is authorized to place a prisoner in home confinement” under § 3624(c)(2).8 The

Attorney General has declared that because of COVID-19, “emergency conditions are materially

affecting the functioning” of the BOP, and thus the Director of BOP has authority to grant home

confinement to a larger group of prisoners.9

        Although Defendant is correct that the Director of the BOP has expanded authority to put

prisoners on home confinement because of COVID-19, the Court lacks jurisdiction to order

home detention under this provision.10 Defendant should address his request for home

confinement under the CARES Act to his case manager at the BOP.

        IT IS THEREFORE ORDERED BY THE COURT that Defendant Lionel Simpson’s

Motion for Release to Home Confinement (Doc. 35) is DISMISSED for lack of jurisdiction.

        IT IS SO ORDERED.

        Dated: June 23, 2020

                                                            S/ Julie A. Robinson
                                                            JULIE A. ROBINSON
                                                            CHIEF UNITED STATES DISTRICT JUDGE




        8
            Pub. L. No. 116-136, § 12003(b)(2).
         9
           See Memorandum from Attorney Gen. William Barr to Dir. Bureau of Prisons, Apr. 3, 2020,
https://www.justice.gov/file/1266661/download.
        10
           See United States v. Brown, No. 12-20066-KHV, 2020 WL 1935053, at *2 (D. Kan. Apr. 22, 2020)
(citing United States v. Engleson, No. 13-CR-340-3(RJS), 2020 WL 1821797, at *1 (S.D.N.Y. Apr. 10, 2020)
(holding while court can recommend relief, the ultimate decision whether to release inmate to home confinement
rests with the BOP)).




                                                        3
